Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/2/2022 has been entered.

Status of the application
3.	Claims 1,2,5-7, 9-13, 15-32 are pending in this office action.
Claims 15-19, 27-32 have been withdrawn.
Claims 1-2, 5-7, 9-13, and 20-26 have been rejected.  

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for
all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 1, 2, 5, 6, 7, 9, 10-12, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stute R et al. (KR 820001071 B1) in view of Maede et al. US 2007/0077333 and in view of Cruz Serna et al. US 2012/0258236.

8. 	Regarding claims 1, 2, 5, 9, Stute R et al. discloses the method of meat hydrolysis by removing fat and hydrolysate having 81% soluble protein (Abstract) and Meat can be chicken also in Ex 8) and the product has FAO/WHO recommended quality product ([Example 10]. It is to be noted that Stute R et al. is modified further by Maede et al. because chicken breast is selected as starting material in order to achieve the desired amount of tryptophan and less (minimal) hydroxyproline as claimed in claim 1. 
However, Stute R et al. is silent about claim 1 (c) and (d) i.e. tryptophan and hydroxyproline content in the hydrolyzed product as claimed in the amended claim 1.
Regarding the amended claim 1 (c) and (d) i.e. tryptophan and hydroxyproline content in the hydrolyzed product as claimed in the Maede et al. discloses that the
chicken breast contains 92% muscular protein and 8% structural protein ([0008] Tables 1, 2, 4) while muscular protein with actin and myoglobin parts contain tryptophan 2.0 and 2.3% respectively without hydroxyproline and structural protein with collagen and elastin contain 12.8% and 1.6% hydroxyproline (oxyproline) respectively without tryptophan (Table 4) and bone is structural protein ([0035]). Therefore, if one of ordinary skill in the art would use the teaching of Maede et al. to start the starting raw material e.g. boneless chicken meat/breast would have tryptophan and no /minimal hydroxyproline content in the hydrolyzed chicken breast to meet claim 1 (c) and (d).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the teaching of more than 80% hydrolysis of meat product of Stute R  (Abstract and Meat can be chicken also in Ex 8) by including the teaching of Maede et al. to select starting raw poultry material free from (without) any structural protein and muscle protein from e.g. deboned chicken also in order to have the benefits of having tryptophan and no/minimal hydroxyproline in the final hydrolysate in order to achieve the quality protein based on the amino acid score value requirement for PDCAAS protein with the specific amino acids including tryptophan (0.7%) and without hydroxyproline according to the FAO/WHO guidelines to meet the FDA approval product ([0006]) from the disclosed guideline from National Institute of Science 2002 for the amino acid amounts profile as taught by Cruz Serna et al. (Table 3, [(0024]) and ([0006], [0007], [0008], [0024], [0025]) to meet amended claim 1 and claim 5.
Therefore, modified Stute R et al. after modified by Maede et al. would not include “structural protein” part as starting material in order have the final hydrolyzed product free from hydroxyproline content and with the tryptophan amino acid containing final product.
Regarding tryptophan content, Maede et al. is used as secondary prior art just to teach which part of the meat is to be considered in order to enrich with tryptophan and least or no hydroxyproline containing quality meat, it is understood that the 81% hydrolyzed soluble protein as disclosed by Stute R et al. would meet claimed amount of tryptophan because 81% soluble hydrolyzed muscular protein of Stute R et al. having about 2% + 2.3% actin + myoglobin as disclosed by Maede et al. (in Table 4 of Maede et al.) would provide about 3.2% (4.3x0.8= about 3.2%) tryptophan content with respect to total hydrolyzed soluble protein. However, it is also to be noted that Stute R et al.  discloses complete solubilization ([(0018]) and therefore, tryptophan will be 4.3% tryptophan.

9. 	Regarding claims 6, 7, 10-12, regarding the “PER test performed on rats’, as claimed in claims 6, 7, applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ430, 433 (CCPA 1977). Itis also to be noted, “Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties in separable. It is also to be noted that the Office is not equipped to manufacture prior art products and test them for patentability. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

10.	 Regarding claims 6,7, 10-12, it is also to be noted that the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

11. 	Regarding claims 23-26, however, the recitation in the claims 23-26 that the composition is used as a prebiotic supplement, or as a component of a prebiotic supplement or to alter or to maintain a gut microbiome of a mammal or to achieve or maintain a balance of bacterial species in the intestinal track of a mammal or serving at least one claimed function is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, and then it meets the claim.
It is the examiner's position that the intended use recited in the present claims does not result in a manipulative difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.
Given that Stute R et al.  also discloses that the protein hydrolyzates are obtained by suitable hydrolysis method to obtain high quality protein having disclosed tryptophan with minimal hydroxyproline in the soluble protein with the modification by Maeda et al. to perform hydrolysis of chicken muscle protein ([0008], Tables 1,2,4) as presently claimed and as discussed in detail above, it is clear that the water-soluble poultry protein isolate with a high nutritional value of Stute R et al. in view of Maede et
al. would be capable of performing the intended use, i.e. can be used as a prebiotic supplement, or as a component of a prebiotic supplement or to alter or to maintain a gut microbiome of a mammal or to achieve or maintain a balance of bacterial species in the intestinal track of a mammal or serving at least one claimed function, as presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

12.	Claims 6, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stute R et al. (KR 820001071 B1) in view of Maede et al. US 2007/0077333 and in view of Cruz Serna et al. US 2012/0258236 as applied to claim 1 and further in view of Kelleher et al. US 2012/0171345

13.	 Regarding claims 6,7,10-12, it is to be noted that claims 6,7, 10-12 have been rejected above with claim 1. However, additionally, Kelleher et al. is used to address these claims as mentioned below. 

14. 	Regarding claims 6,7, 10-12, Stute R et al. in view of Maede et al. do not specifically teach PER etc. as claimed in claims 10-12. 
Kelleher et al. discloses to address “the method of evaluating soluble protein from poultry animal e.g. deboned chicken ([0016], [0018]) with respect to PER greater than 2.5, essential amino acid 33% or higher and less than 10% fat in the final protein product ([0007)).
It is also to be noted that and as mentioned above, the disclosed PER value containing soluble protein would have inherently “higher digestibility scores” and “higher DIAAS score” in the enzyme treated group compared to without using enzyme" as claimed in claim 11, 12 in order to provide the soluble chicken meat in a form that is easy to further manipulate into a food product as soluble chicken broth product.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify, Stute R et al. in view of Maede et al. to include the teaching of Kelleher et al. to perform PER etc. value evaluation in order to evaluate the quality of the protein.

15.	 Regarding claims 10-12, it is also to be noted that the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant
is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the
prior art is the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


16. 	Claims 13, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stute R et al. in view of Maede et al. US 2007/0077333 in and in view of Cruz Serna et al. US 2012/0258236 as applied to claim 1 and further in view of Sathivel US 2009/0238930.

17.	 Regarding claims 13, 20-22, Stute R et al. in view of Maede et al. US and in view of Cruz Serna et al. are silent about (i) flavorings (ii) food or beverage composition (iii) dietary supplement.
Sathivel et al. discloses that the flavorings can be included in the protein composition ([0026], [0027], [0058]-[0060]) to meet claim 13. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Soerensen et al. in view of Maede et al. and in view of Cruz Serna et al. with the teaching of Sathievel et al. to incorporate flavorings in order to have a flavored protein hydrolysate composition. Sathivel discloses that the high quality protein product can be used as food supplement ([0030], [0093], and [0094]) to meet claims 20-22. One of
ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify further modified Stute R et al. with the teaching of Sathievel et al. to incorporate protein as the high value protein source can be used as food supplement for any food including infant or elderly formula ([O030], [0093], and [0094]) in order to have a high quality protein hydrolysate supplement in the food composition.

Response to arguments
18.	Applicants arguments have been considered. A new ground of rejection has been made using Stute R et al. (KR 820001071 B1) in view of Maede et al. US 2007/0077333 in and in view of Cruz Serna et al. US 2012/0258236 in this office action. The rejection is made as non-final. 

Conclusion
19. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792